DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.       The drawing(s) filed on 03/29/2021 are accepted by the Examiner.

Status of Claims
6.       Claims 1-15 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Such claim limitation(s) is/are: 
“a printing unit” in claims 1, 5, 10 and 11.
            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: ‘a printing unit comprising a fixing device to form an image on a print medium’ corresponds to Figs. 1 and 2 ‘printing unit 2’. “the printing unit 2 is located in a housing 4. The housing 4 may have a minimum size to accommodate the printing unit 2. For example, a vertical projected area of the housing 4 may be the same as an area in a case where the scanner 3 is not provided. An opening (not shown) may be provided in an upper portion of the housing 4. An upper cover 5 may open and close the opening. For example, the upper cover 5 may be rotated about a hinge 6 to open and close the opening. In an example, a location of the scanner 3 is optimized in the image forming apparatus 1 in which the scanner 3 is above the printing unit 2.  The printing unit 2 for forming an image on the print medium P by an electrophotographic method is provided with the fixing device 240. The fixing device 240 fixes a toner image on the print medium P by heat and pressure as described above.” [0027-0028]. 



Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata et al. (US 2017/0305711).

Regarding Claim 1:
Ogata discloses an image forming apparatus (Fig. 1 ‘image forming apparatus 100’ [0023]) comprising: 
a printing unit (Fig. 1 ‘image forming portion 203’ [0023-0026]) comprising a fixing device (Fig. 1 ‘fixing portion 19’) to form an image on a print medium (“A fixing portion 19 includes a heating portion 20 and a pressurizing roller 21, and fixes the unfixed toner image transferred from the photosensitive drum 10 onto the recording medium S.” [0026]); 
a housing in which the printing unit is located (e.g. Figs. 1-3 wherein the ‘image forming portion 203’ is contained within ‘image forming apparatus 100’); and 
a scanner (Fig. 1 ‘image reading section 201’) to read image information from a document (“The image reading section 201 includes an image reading unit 30a and an image reading unit 30b disposed so as to oppose each other with a conveyance path through which the document G is conveyed interposed therebetween. The image reading unit 30a reads an image on an upper surface of the document G, and the image reading unit 30b reads an image on a lower surface of the document G. The upper surface and the lower surface will be also respectively referred to as a first surface and a second surface. The image reading section 201 including these components reads an image formed on the document G. Although a configuration in which two image reading units are provided will be described as an example, a configuration in which only one of these image reading units is provided may be employed. The image reading units 30a and 30b each serving as an image reading portion respectively include contact image sensors: CISs 208a and 208b.” [0028]), 
wherein the scanner (Fig. 1 ‘image reading section 201’) is located above the printing unit in a vertical projected area of the housing with respect to a discharge direction of the print medium discharged from the printing unit so as not to overlap with a heater (Fig. 1 ‘heating portion 20’) of the fixing device (Note that image reading section 201 is installed above the upper cover such that the reading section 201 is above the heating portion 20 with regard to the discharge conveyance path 27, note that there is no overlap with the heating portion 20;  [0024-0026]).

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 2017/0305711) in view of Suzuki et al. (US 2017/0182813).

Regarding Claim 4:
Ogata discloses the image forming apparatus of claim 1, but does not expressly disclose further comprising: an opening provided in the housing for accessing the printing unit; and 
an upper cover to open and close the opening, wherein the scanner is installed on the upper cover.
Suzuki discloses an opening provided in the housing for accessing the printing unit (Suzuki: Fig. 3); and an upper cover to open and close the opening, wherein the scanner is installed on the upper cover (Suzuki: “As illustrated in FIG. 3, the scanner unit 5 is pivotally movable with respect to the printing unit 3. The scanner unit 5 also functions as a cover of the printing unit 3. The operator lifts up the scanner unit 5 in the Z axis direction to turn the scanner unit 5 with respect to the printing unit 3. Thus, the scanner unit 5, which functions as a cover of the printing unit 3, is opened with respect to the printing unit 3. FIG. 3 illustrates a state in which the scanner unit 5 is open with respect to the printing unit 3.” [0044]).
Ogata in view of Suzuki are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of scanning and printing in a multi-function printer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose an opening provided in the housing for accessing the printing unit; and an upper cover to open and close the opening, wherein the scanner is installed on the upper cover.
The suggestion/motivation for doing so is to reduce the size of the printer as disclosed by Suzuki at least at ¶ [0039].  Therefore, it would have been obvious to combine Ogata with Suzuki to obtain the invention as specified in claim 4.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Suzuki as applied to claim 4 above, and further in view of Sato et al. (EP 1696280).

Regarding Claim 5:
Ogata in view of Suzuki discloses the image forming apparatus of claim 4, however they do not expressly disclose wherein the printing unit comprises a developing device to accommodate toner and to supply the toner to an electrostatic latent image formed on a photoconductor to develop the electrostatic latent image into a visible toner image, and wherein the developing device is detachably attached to the printing unit through the opening.
Sato discloses wherein the printing unit comprises a developing device to accommodate toner and to supply the toner to an electrostatic latent image formed on a photoconductor to develop the electrostatic latent image into a visible toner image, and wherein the developing device is detachably attached to the printing unit through the opening (Sato: Figs. 8 and 11;  “Claim 2: The image forming apparatus according to claim 1, further comprising a housing, the developing device being detachably mounted in the housing.”)
Ogata, Suzuki & Sato are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of scanning and printing in a multi-function printer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the printing unit comprises a developing device to accommodate toner and to supply the toner to an electrostatic latent image formed on a photoconductor to develop the electrostatic latent image into a visible toner image, and wherein the developing device is detachably 

Allowable Subject Matter
19.	Claims 10-15 are allowed.
20.	Claims 2, 3, and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
21.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 2:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image forming apparatus of claim 1, wherein the scanner comprises a first end on an upstream side and a second end on a downstream side with respect to the discharge direction, and wherein the first end is located on a downstream side of the heater with respect to the discharge direction and 0 < X, where X is a vertical projected distance between the first end and the heater.

Regarding Claim 3:


Regarding Claim 6:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image forming apparatus of claim 4, wherein the upper cover is provided with a loading table to load the print medium discharged from the printing unit, and wherein a lower surface of the scanner at least partially faces the loading table.

Regarding Claim 7:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image forming apparatus of claim 6, further comprising: a plurality of guide ribs protruding downward from the lower surface of the scanner and extending in the discharge direction of the print medium to guide the print medium.

Regarding Claim 8:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image forming apparatus of claim 6, wherein the scanner comprises a condensation chamber, and wherein a communication hole 

Regarding Claim 9:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image forming apparatus of claim 4, further comprising: an inlet guide to guide a document to be scanned to the scanner; and a discharge guide to guide a document scanned and discharged from the scanner, wherein the inlet guide and the discharge guide are in the vertical projected area of the housing.

Regarding Claim 10:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations an image forming apparatus comprising:
a printing unit comprising a fixing device having a heater to form an image on a
print medium; a housing in which the printing unit is located, the housing comprising an opening at an upper portion of the housing; an upper cover to open and close the opening, the upper cover comprising a loading table to load the print medium discharged from the printing unit; and a scanner, to read image information from a document, installed above the upper cover such that at least a part of a lower surface of the scanner faces the loading table and forms a discharge path of the print medium, the scanner located in a vertical projected area of the housing, wherein the scanner comprises a first end on an upstream side and a second end on a downstream side with 

Regarding Claim 11:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image forming apparatus of claim 10, wherein the printing unit comprises a developing device to accommodate toner and to supply the toner to an electrostatic latent image formed on a photoconductor to develop the electrostatic latent image into a visible toner image, and wherein the developing device is detachably attached to the printing unit through the opening.

Regarding Claim 12:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image forming apparatus of claim 10, further comprising: a plurality of guide ribs protruding downward from the lower surface of the scanner and extending in the discharge direction of the print medium to guide the print medium.

Regarding Claim 13:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image forming apparatus of claim 10, wherein the scanner comprises a condensation chamber, and wherein a communication hole 

Regarding Claim 14:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image forming apparatus of claim 10, further comprising: an inlet guide to guide a document to be scanned to the scanner; and a discharge guide to guide a document scanned and discharged from the scanner, wherein the inlet guide and the discharge guide are in a vertical projected area of the housing.

Regarding Claim 15:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image forming apparatus of claim 10, wherein a transfer direction of the document is the same as a transfer direction of the print medium.

Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukuda (US 7,865,111) discloses an image forming unit includes a first image forming member; a second image forming member; a first unit for supporting the first image forming member to be freely rotatable; a second unit for supporting the second 
As described above, in the image forming unit of the present invention, when the first unit is connected to the second unit, the second image forming member is urged toward the first image forming member. Accordingly, it is possible to accurately obtain a specific nip amount between the first image forming member and the second image forming member, thereby improving image quality.

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677